Citation Nr: 0928410	
Decision Date: 07/30/09    Archive Date: 08/04/09

DOCKET NO.  06-20 247	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for loss of vision. 

2.  Entitlement to service connection for bilateral pes 
planus, claimed as bilateral foot injury. 


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESSES AT HEARING ON APPEAL

Appellant and spouse



ATTORNEY FOR THE BOARD

J. D. Deane, Counsel


INTRODUCTION

The Veteran served on active duty from April 1944 to January 
1947.

These matters come before the Board of Veterans' Appeals 
(Board) from a December 2005 rating decision rendered by the 
Waco, Texas, Regional Office (RO) of the Department of 
Veterans Affairs (VA), which denied entitlement to service 
connection for loss of vision and for bilateral pes planus.

The Veteran testified during a hearing before the undersigned 
Veterans Law Judge in April 2009; a transcript of that 
hearing is of record.

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  See 
38 U.S.C.A. § 7107(a)(2) (West 2002).

The issue of entitlement to service connection for bilateral 
pes planus is addressed in the REMAND portion of the decision 
below and is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate the claim on appeal has been accomplished.

2.  Evidence of record does not demonstrate that vision loss 
in the right eye was manifested during active service or was 
developed as a result of an established event, injury, or 
disease during active service.

3.  The record contains clear and unmistakable evidence that 
vision loss in the left eye pre-existed the Veteran's period 
of active military service and was not aggravated during 
service.


CONCLUSION OF LAW

Loss of vision was not incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 1110, 1112, 1113, 1131, 
1137, 5107 (West 2002 & Supp. 2008); 38 C.F.R. §§ 3.159, 
3.303, 3.304, 3.306 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VCAA

The provisions of the Veterans Claims Assistance Act of 2000 
(VCAA), codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a), and as interpreted by the United States Court of 
Appeals for Veterans Claims (hereinafter "the Court") have 
been fulfilled.  In this case, the Veteran's claim for 
entitlement to service connection for loss of vision was 
received in July 2005.  He was notified of the provisions of 
the VCAA by the RO in correspondence dated in September 2005.  
This letter notified the Veteran of VA's responsibilities in 
obtaining information to assist him in completing his claim, 
identified the Veteran's duties in obtaining information and 
evidence to substantiate his claim, and provided other 
pertinent information regarding VCAA.  

Thereafter, the claim was reviewed and a supplemental 
statement of the case (SSOC) was issued for this matter in 
December 2006.  See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a), Quartuccio v. Principi, 16 Vet. App. 183 (2002), 
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  See also 
Mayfield v. Nicholson, 19 Vet. App. 103, 110 (2005), reversed 
on other grounds, 444 F.3d 1328 (Fed. Cir. 2006); Mayfield v. 
Nicholson (Mayfield II), 20 Vet. App. 537 (2006); Kent v. 
Nicholson, 20 Vet. App. 1 (2006), Mayfield v. Nicholson 
(Mayfield III), 499 F.3d 1317 (Fed. Cir. 2007).  The Board 
notes that 38 C.F.R. § 3.159 was revised, effective May 30, 
2008, removing the sentence in subsection (b)(1) stating that 
VA will request the claimant provide any evidence in the 
claimant's possession that pertains to the claim.  Subsection 
(b)(3) was also added and notes that no duty to provide 
§ 5103(a) notice arises "[u]pon receipt of a Notice of 
Disagreement" or when "as a matter of law, entitlement to 
the benefit claimed cannot be established."  See 38 C.F.R. 
§ 3.159 (b)(3) (2008).

During the pendency of this appeal, the Court in 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), found 
that the VCAA notice requirements applied to all elements of 
a claim.  The Court held that upon receipt of an application 
for a claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) 
require VA to review the information and the evidence 
presented with the claim and to provide the claimant with 
notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  Where 
applicable, the claimant must be notified that a disability 
rating and an effective date for the award of benefits will 
be assigned if service connection is awarded.  The Veteran 
was provided information regarding Dingess in a March 2006 
letter.

The Veteran has been made aware of the information and 
evidence necessary to substantiate his claim and has been 
provided opportunities to submit such evidence.  A review of 
the claims file also shows that VA has conducted reasonable 
efforts to assist him in obtaining evidence necessary to 
substantiate his claim during the course of this appeal.  His 
service treatment records, service personnel records, and all 
relevant VA and private treatment records pertaining to his 
claim have been obtained and associated with his claims file.  

VA need not obtain a medical opinion with respect to the 
service connection claim on appeal, as information and 
evidence of record contains sufficient competent medical 
evidence to decide the claim.  See 38 C.F.R. § 3.159(c)(4).  
Under McLendon v. Nicholson, 20 Vet. App. 79 (2006), in 
disability compensation (service connection) claims, the VA 
must provide a VA medical examination or opinion when there 
is (1) competent evidence of a current disability or 
persistent or recurrent symptoms of a disability, and (2) 
evidence establishing that an event, injury, or disease 
occurred in service or establishing certain diseases 
manifesting during an applicable presumptive period for which 
the claimant qualifies, and (3) an indication that the 
disability or persistent or recurrent symptoms of a 
disability may be associated with the Veteran's service or 
with another service-connected disability, but (4) 
insufficient competent medical evidence on file for the VA to 
make a decision on the claim.  Simply stated, the standards 
of McLendon are not met in this case, as competent medical 
evidence does not provide any indication that the Veteran's 
loss of vision may be associated with events during his 
military service, to include claimed eye trauma.

Furthermore, the Veteran has not identified any additional, 
relevant evidence that has not otherwise been requested or 
obtained.  The Veteran has been notified of the evidence and 
information necessary to substantiate his claim, and he has 
been notified of VA's efforts to assist him.  See Quartuccio 
v. Principi, 16 Vet. App. 183 (2002).  As a result of the 
development that has been undertaken, there is no reasonable 
possibility that further assistance will aid in 
substantiating his claim.

Laws and Regulations

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  See 38 U.S.C.A. §§ 1110, 1131 (West 2002); 
38 C.F.R. § 3.303.  Service connection may be established for 
any disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes the disease 
was incurred in service.  See 38 C.F.R. § 3.303(d).

As a general matter, service connection for a disability on 
the basis of the merits of such claim is focused upon (1) the 
existence of a current disability; (2) the existence of the 
disease or injury in service, and; (3) a relationship or 
nexus between the current disability and any injury or 
disease during service.  See Cuevas v. Principi, 3 Vet. App. 
542 (1992); Rabideau v. Derwinski, 2 Vet. App. 141 (1992).

Every person employed in the active military, naval, or air 
service shall be taken to have been in sound condition when 
examined, accepted and enrolled for service, except as to 
defects, infirmities, or disorders noted at the time of the 
examination, acceptance and enrollment, or where clear and 
unmistakable evidence demonstrates that the injury or disease 
existed before acceptance and enrollment and was not 
aggravated by such service.  See 38 U.S.C.A. §§ 1111, 1137 
(West 2002).

In July 2003, VA's General Counsel issued a precedent opinion 
holding that to rebut the presumption of soundness in 38 
U.S.C.A. § 1111, VA must show, by clear and unmistakable 
evidence, that the disease or injury existed prior to service 
and that the disease or injury was not aggravated by service.  
See VAOPGCPREC 3-2003 (July 16, 2003).  The claimant is not 
required to show that the disease or injury increased in 
severity during service before VA's duty under the second 
prong of this rebuttal standard attaches.  Id.

A preexisting injury or disease will be considered to have 
been aggravated by active military, naval, or air service 
where there is an increase in disability during such service, 
unless there is a specific finding that the increase in 
disability is due to the natural progress of the disease.  
See 38 U.S.C.A. § 1153; 38 C.F.R. § 3.306.  Clear and 
unmistakable evidence (obvious or manifest) is required to 
rebut the presumption of aggravation where the pre-service 
disability underwent an increase in severity during service.  
This includes medical facts and principles that may be 
considered to determine whether the increase is due to the 
natural progress of the condition.

Aggravation may not be conceded where the disability 
underwent no increase in severity during service on the basis 
of all the evidence of record pertaining to the 
manifestations of the disability prior to, during and 
subsequent to service.  See 38 C.F.R. § 3.306(b).  The usual 
effects of medical and surgical treatment in service, having 
the effect of ameliorating disease or other conditions 
incurred before enlistment, including postoperative scars, 
absent or poorly functioning parts or organs, will also not 
be considered service connected unless the disease or injury 
is otherwise aggravated by service.  See 38 C.F.R. § 
3.306(b)(1).

Intermittent or temporary flare-ups during service of a pre- 
existing injury or disease do not constitute aggravation; 
rather, the underlying condition, as contrasted with 
symptoms, must have worsened.  See Hunt v. Derwinski, 1 Vet. 
App. 292, 297 (1991).  Accordingly, "a lasting worsening of 
the condition"--that is, a worsening that existed not only 
at the time of separation but one that still exists 
currently--is required.  See Routen v. Brown, 10 Vet. App. 
183, 189 n. 2 (1997); see also Verdon v. Brown, 8 Vet. App. 
529, 538 (1996).

Finally, in a claim for service connection, the ultimate 
credibility or weight to be accorded evidence must be 
determined as a question of fact. The Board determines 
whether (1) the weight of the evidence supports the claim, or 
(2) the weight of the "positive" evidence in favor of the 
claim is in relative balance with the weight of the 
"negative" evidence against the claim: the appellant 
prevails in either event. However, if the weight of the 
evidence is against the appellant's claim, the claim must be 
denied.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

When, after careful consideration of all procurable and 
assembled data, a reasonable doubt arises regarding service 
origin, the degree of disability, or any other point, such 
doubt will be resolved in favor of the claimant.  By 
reasonable doubt is meant one which exists because of an 
approximate balance of positive and negative evidence which 
does not satisfactorily prove or disprove the claim.  See 38 
C.F.R. § 3.102 (2008).

Factual Background and Analysis

The Veteran contends that he currently suffers vision loss as 
a result of his active military service.  Considering the 
claim in light of the above-noted legal authority, the Board 
finds that the weight of the evidence is against the claim.

A March 1944 service induction examination report showed that 
the Veteran was found qualified for limited service due to 
prosthesis of left eye.  Service treatment notes dated in 
October 1945 show the Veteran broke his left prosthesis.  The 
examiner noted unimproved opthalmosteresis of the left eye 
and indicated that the Veteran had undergone enucleation in 
1941 after injuring his left eye with a wrench in civilian 
life.  Visual acuity was listed as OD (right eye), 20/20 and 
OS (left eye), blind.  

An undated service ophthalmologic examination report revealed 
the following vision (without correction) test results:

VISION WITHOUT CORRECTION
FAR

R.E
20/15

L.E
glass
NEAR
R.E
S-1

L.E
glass

It was reported that the left eye was glass and enucleated 
with adequate socket; and normal OD color vision.  A January 
1946 service record noted left ophthalmosteresis, enucleation 
prior to service.  Visual acuity was listed as OD, 20/15 and 
OS, amphtalmos.  The examiner indicated that no operation was 
performed and that an acrylic prosthesis was fitted to the 
left eye socket.  Additional service treatment notes dated in 
January 1946 detail that the Veteran received left eye 
prosthesis adjustments.  

In a March 1946 service discharge examination report, the 
examiner noted enucleation of the left eye following injury 
by a blow in the left eye.  It was further noted that the 
Veteran's left eye disability existed prior to service, was 
not aggravated during service, was not incurred during 
service, and had no present physical defects.  Right eye 
vision was listed as 20/15. 

In a January 1947 service discharge examination report, the 
examiner indicated that the Veteran had an artificial left 
eye for the past five years as a result of an injury in 1941.  
It was again noted that the Veteran's left eye disability 
existed prior to service, was not aggravated during service, 
was not incurred during service, and had no present physical 
defects.  Uncorrected vision in the right eye was 20/20.

Post-service VA treatment records dated in December 2004 
noted findings of diabetes mellitus type II with retinopathy 
and macular degeneration as well as complaints of decreased 
vision.  A February 2005 VA eye consult report listed an 
impression of diabetes mellitus, no BDR (background diabetic 
retinopathy), low vision, and old OD disciform with AMD (age-
related macular degeneration) scar OD.  Visual acuity was 
listed as OD - 20/400 and OS - prosthesis.

Additional VA treatment notes dated from February to July 
2005 noted findings of diabetes mellitus, retinopathy, legal 
blindness, prosthetic eye secondary to childhood trauma, and 
low vision in right eye. 

In a July 2005 statement, a private physician, J. P., M.D. 
listed diagnoses of blind, chronic kidney disease, and 
diabetes as well as listed visual acuity of the right eye as 
20/400.  He noted that the Veteran was blind secondary to the 
loss of the eye and diabetic retinopathy. 

In a June 2006 statement, a private physician, R. D., M.D. 
listed diagnoses of diabetic neuropathy of the feet, vision 
loss, and congestive heart failure.  He noted a history of 
blindness with macular degeneration and torn retina.  
Symptoms, complaints and functional impairments were listed 
as hearing loss and blindness.  Visual acuity of the right 
eye was listed as 20/800.  

During his April 2009 hearing, the Veteran and his spouse 
reported that the Veteran sustained eye trauma, including 
repeated black eyes, while working in a mental ward during 
active service.  The Veteran indicated that his right eye 
vision gradually got weaker after service and that he was 
notified by VA of a scar on his right eye 12 years ago.

As an initial matter, the Board finds that a presumption of 
soundness does not apply in this case.  The Veteran's service 
treatment records clearly note and acknowledge the existence 
of his left eye prosthesis in the March 1944 service 
induction examination report.  In addition, multiple service 
discharge examination reports dated in March 1946 and January 
1947 detailed that the Veteran underwent enucleation of the 
left eye after an injury prior to service and specifically 
indicated that the Veteran's left eye disability existed 
prior to service.  See 38 U.S.C.A. § 1111; 38 C.F.R. § 
3.303(c) (2008).  Having found clear and unmistakable 
evidence of a pre-existing left eye loss of vision, the next 
inquiry is whether there is clear and unmistakable evidence 
that the left eye loss of vision was not aggravated during 
service.

The Board finds that a preponderance of the evidence is 
clearly against any finding that the left eye loss of vision 
documented at the Veteran's induction into service resulted 
in any permanent increase in symptoms or underlying 
disability beyond the ordinary progress of the disability.  
Objective medical evidence in the service treatment records 
fails to indicate any significant residuals or identifiable 
pathology which would support a finding of in-service 
aggravation of the pre-existing left eye loss of vision.  
Rather, the Veteran underwent an in-service procedure to 
replace his left eye prosthesis after his original glass 
prosthesis was broken during his first period of active 
service in October 1945.  Moreover, the record also includes 
no competent medical opinion establishing that the Veteran's 
current left eye loss of vision was aggravated during his 
active service.  In fact, multiple service discharge 
examination reports dated in March 1946 and January 1947 
specifically noted that the Veteran's left eye disability was 
not aggravated during service.  

Based upon the evidence of record, the Board also finds the 
Veteran's claimed right eye loss of vision was not manifest 
during active service or demonstrated to have developed as a 
result of an established event, injury, or disease during 
active service, to include claimed eye trauma.  In this case, 
service treatment records do not show that the Veteran had 
any complaint, treatment, or diagnosis of right eye loss of 
vision or blindness during active service.  Evidence of right 
eye loss of vision with macular degeneration and diabetic 
retinopathy is first shown many years after separation from 
active service.  The Board also notes that the passage of 
many years between discharge from active service and the 
medical documentation of a claimed disability is a factor 
that tends to weigh against a claim for service connection.  
See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000); 
Shaw v. Principi, 3 Vet. App. 365 (1992).  

The Board acknowledges the Veteran's assertions of in-service 
right eye trauma while working in a mental ward as well as 
his service personnel records that clearly verify his 
military occupational specialty (MOS) as ward attendant.  
Unfortunately, the record includes no competent medical 
opinion establishing a nexus or medical relationship between 
right eye loss of vision diagnosed post-service and events 
during the Veteran's active service, including claimed eye 
trauma, and neither the Veteran nor his representative has 
presented, identified, or alluded to the existence of, any 
such opinion.  In fact, in a July 2005 statement, a private 
physician indicated that the Veteran was blind secondary to 
the loss of the eye and diabetic retinopathy.

In connection with the claim, the Board also has considered 
the assertions the Veteran and his spouse advanced on appeal 
in multiple written statements as well as during the April 
2009 hearing.  However, the Veteran cannot establish a 
service connection claim on the basis of his assertions, 
alone.  While the Board does not doubt the sincerity of the 
Veteran's belief that his current loss of vision is a result 
of eye trauma during active military service, this claim 
turns on a medical matter-the relationship between current 
disability and service.  Questions of medical diagnosis and 
causation are within the province of medical professionals.  
See Jones v. Brown, 7 Vet. App. 134, 137-38 (1994).  As a 
layperson without the appropriate medical training or 
expertise, the Veteran simply is not competent to render a 
probative (i.e., persuasive) opinion on such a medical 
matter.  See Bostain v. West, 11 Vet. App. 124, 127 (1998), 
citing Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  See 
also Routen v. Brown, 10 Vet. App. 183, 186 (1997) ("a 
layperson is generally not capable of opining on matters 
requiring medical knowledge").  Hence, his assertions in 
this regard simply do not constitute persuasive evidence in 
support of the claim for service connection.

For the foregoing reasons, the claim for service connection 
for loss of vision must be denied.  In arriving at the 
decision to deny the claim, the Board has considered the 
applicability of the benefit-of-the-doubt doctrine.  However, 
as the preponderance of the evidence is against the claim, 
that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 
38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-
56 (1990).


ORDER

Entitlement to service connection for loss of vision is 
denied. 

REMAND

As an initial matter, the provisions of the Veterans Claims 
Assistance Act of 2000 (VCAA), codified at 38 C.F.R. §§ 
3.102, 3.156(a), 3.159, 3.326(a), and as interpreted by the 
Court, are applicable to this appeal.  Information concerning 
the VCAA was provided to the Veteran by the RO in 
correspondence dated in September 2005.

During the pendency of this appeal, the Court issued a 
decision in Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006) finding that the VCAA notice requirements applied to 
all elements of a claim.  As the case is being remanded for 
additional development, appropriate action should be taken to 
ensure adequate VCAA notice as to all elements of the claim 
is provided.
 
In this case, the Veteran contends that he currently suffers 
from bilateral pes planus as a result of his active military 
service.  

A March 1944 service induction examination report reflected 
normal feet findings.  A May 1944 service treatment note 
showed the Veteran was sent to the foot clinic to have his 
shoes changed.  In a March 1946 service discharge examination 
report for the Veteran's first period of active service, the 
Veteran was noted to have pes planus 1st degree right, mildly 
symptomatic.  Thereafter, a January 1947 service discharge 
examination report for the Veteran's second period of active 
service reflected normal feet findings.

A post-service VA diabetes mellitus foot evaluation report 
dated in March 2005 listed findings of no deformity, normal 
sensory results, present and normal dorsalis pedis and 
posterior tibial pulses, and no complaints of foot pain.  

During his April 2009 hearing, the Veteran and his spouse 
reported that he had a very high arch in his narrow feet.  
The Veteran indicated that he has flat feet and that his foot 
size increased from 9 to 12 during service.  He asserted that 
his foot problem started in service when his duties caused 
his arches to break down.  He reported that he received arch 
supports during service for treatment and a better pair of 
boots during his second period of active duty.  He stated 
that presently, when seen at VA for his diabetes mellitus, 
the examiner always evaluated his feet, not just for diabetic 
neuropathy, but also for evaluation of flat feet.

Based on the foregoing evidence, the question remains as to 
whether there is a medical relationship between the Veteran's 
claimed current bilateral pes planus or flat feet and 
service, to include whether the Veteran's current foot 
disability was incurred in, or aggravated during his periods 
of active service.  In this case, the AMC/RO should schedule 
the Veteran for a medical examination to determine whether 
the Veteran currently has pes planus.  The appellant is 
hereby notified that it is his responsibility to report for 
any examination and to cooperate in the development of the 
case, and that the consequences of failure to report for a VA 
examination without good cause may include denial of the 
claim.  See 38 C.F.R. §§ 3.158, 3.655 (2008).

The AMC/RO should obtain and associate with the claims file 
all outstanding VA records.  The claims file reflects that 
the Veteran has received medical treatment from the VA 
Medical Center (VAMC) in Dallas, Texas and Bonham, Texas; 
however, as the claims file only includes records from those 
providers dated up to September 2005, any additional records 
from those facilities should be obtained.  The Board 
emphasizes that records generated by VA facilities that may 
have an impact on the adjudication of a claim are considered 
constructively in the possession of VA adjudicators during 
the consideration of a claim, regardless of whether those 
records are physically on file.  See Dunn v. West, 11 Vet. 
App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 
613 (1992).  

Accordingly, the case is REMANDED for the following actions:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  Expedited 
handling is requested.)

1.  The AMC/RO is to provide the Veteran 
VCAA notice under 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b), that includes an 
explanation as to the information or 
evidence needed to substantiate his 
service connection claim on appeal, as 
outlined by the Court in Dingess/Hartman 
v. Nicholson, 19 Vet. App. 473 (2006).

2.  The AMC/RO should contact the Veteran 
and obtain the names, addresses and 
approximate dates of treatment for all 
medical care providers, VA and non-VA, 
that treated the Veteran for his claimed 
pes planus since September 2005.  Of 
particular interest are any outstanding VA 
records of evaluation and/or treatment of 
the Veteran's claimed bilateral foot 
disability, for the period from September 
2005 to the present, from the Dallas VAMC 
and Bonham VAMC.  After the Veteran has 
signed the appropriate releases, those 
records not already associated with the 
claims folder, should be obtained and 
associated with the claims folder.  All 
attempts to procure records should be 
documented in the file. If the AMC/RO 
cannot obtain records identified by the 
Veteran, a notation to that effect should 
be included in the file.  The Veteran and 
his representative are to be notified of 
unsuccessful efforts in this regard, in 
order to allow the Veteran the opportunity 
to obtain and submit those records for VA 
review.

3.  The Veteran should be afforded a VA 
foot examination to determine the etiology 
of his claimed bilateral foot disability.  
All indicated tests and studies are to be 
performed.  Prior to the examination, the 
claims folder must be made available to 
the physician for review of the case.  A 
notation to the effect that this record 
review took place should be included in 
the report of the physician.  Following 
review of the claims folder, and an 
examination of the Veteran, the physician 
is requested to provide an opinion as to 
whether it is as least as likely as not 
(50 percent probability or greater) that 
any current foot disability had its onset 
in or was aggravated by the Veteran's 
active duty service.  

Opinions should be provided based on the 
results of examination, a review of the 
medical evidence of record, and sound 
medical principles.  All examination 
findings, along with the complete 
rationale for all opinions expressed, 
should be set forth in the examination 
report.

4.  The Veteran must be given adequate 
notice of the date and place of any 
requested examination.  A copy of all 
notifications, including the address where 
the notice was sent must be associated 
with the claims folder.  The Veteran is to 
be advised that failure to report for a 
scheduled VA examination without good 
cause shown may have adverse effects on 
his claim.

5.  After completion of the above and any 
additional development deemed necessary, 
the AMC/RO must readjudicate the Veteran's 
claim of entitlement to service connection 
for bilateral pes planus on the basis of 
all the evidence on file and all governing 
legal authority.  If the benefit sought on 
appeal is not granted, the Veteran and his 
representative must be provided with a 
supplemental statement of the case (SSOC).  
An appropriate period of time should then 
be allowed for a response, before the 
record is returned to the Board for 
further review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



______________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


